EX-99.1 For Additional Information, please contact COMM 2015-CCRE27 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-CCRE27 Payment Date: 7/12/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Rialto Capital Advisors, LLC Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. th Avenue, Suite 400 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 Miami, FL 33172 40th Floor Overland Park, KS 66210 New York, NY 10016 Contact: Contact: Helaine M. Kaplan Heather Wagner Contact: Brian Hanson Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class (2) CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 12635QBC3 1.577000% 38,731,000.00 29,838,543.61 539,943.40 39,212.82 0.00 0.00 579,156.22 29,298,600.21 30.31% A-2 12635QBD1 2.223000% 72,542,000.00 72,542,000.00 0.00 134,384.05 0.00 0.00 134,384.05 72,542,000.00 30.31% A-SB 12635QBE9 3.404000% 62,544,000.00 62,544,000.00 0.00 177,416.48 0.00 0.00 177,416.48 62,544,000.00 30.31% A-3 12635QBF6 3.349000% 200,000,000.00 200,000,000.00 0.00 558,166.67 0.00 0.00 558,166.67 200,000,000.00 30.31% A-4 12635QBG4 3.612000% 278,315,000.00 278,315,000.00 0.00 837,728.15 0.00 0.00 837,728.15 278,315,000.00 30.31% A-M 12635QBJ8 3.984000% 53,568,000.00 53,568,000.00 0.00 177,845.76 0.00 0.00 177,845.76 53,568,000.00 24.50% B 12635QBK5 4.360744% 54,732,000.00 54,732,000.00 0.00 198,893.52 0.00 0.00 198,893.52 54,732,000.00 18.56% C 12635QBL3 4.471994% 43,088,000.00 43,088,000.00 0.00 160,574.39 0.00 0.00 160,574.39 43,088,000.00 13.89% D 12635QAL4 3.471994% 51,238,000.00 51,238,000.00 0.00 148,248.35 0.00 0.00 148,248.35 51,238,000.00 8.33% E 12635QAN0 3.250000% 24,455,000.00 24,455,000.00 0.00 66,232.29 0.00 0.00 66,232.29 24,455,000.00 5.68% F 12635QAQ3 3.250000% 9,317,000.00 9,317,000.00 0.00 25,233.54 0.00 0.00 25,233.54 9,317,000.00 4.67% G 12635QAS9 3.250000% 13,974,000.00 13,974,000.00 0.00 37,846.25 0.00 0.00 37,846.25 13,974,000.00 3.16% H 12635QAU4 3.250000% 29,113,392.00 29,113,392.00 0.00 78,714.21 0.00 0.00 78,714.21 29,113,392.00 0.00% V 12635QAW0 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12635QBA7 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12635QAY6 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 931,617,392.00 922,724,935.61 539,943.40 2,640,496.48 0.00 0.00 3,180,439.88 922,184,992.21 Class (2) CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12635QBH2 1.157298% 705,700,000.00 696,807,543.61 672,011.91 0.00 672,011.91 696,267,600.21 X-B 12635QAA8 0.062246% 97,820,000.00 97,820,000.00 5,074.11 0.00 5,074.11 97,820,000.00 X-C 12635QAC4 1.000000% 51,238,000.00 51,238,000.00 42,698.33 0.00 42,698.33 51,238,000.00 X-D 12635QAE0 1.221994% 33,772,000.00 33,772,000.00 34,390.98 0.00 34,390.98 33,772,000.00 X-E 12635QAG5 1.221994% 13,974,000.00 13,974,000.00 14,230.12 0.00 14,230.12 13,974,000.00 X-F 12635QAJ9 1.221994% 29,113,392.00 29,113,392.00 29,646.99 0.00 29,646.99 29,113,392.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 12635QBC3 770.40467868 13.94085874 1.01244016 0.00000000 0.00000000 756.46381994 A-2 12635QBD1 1,000.00000000 0.00000000 1.85249993 0.00000000 0.00000000 1,000.00000000 A-SB 12635QBE9 1,000.00000000 0.00000000 2.83666667 0.00000000 0.00000000 1,000.00000000 A-3 12635QBF6 1,000.00000000 0.00000000 2.79083335 0.00000000 0.00000000 1,000.00000000 A-4 12635QBG4 1,000.00000000 0.00000000 3.01000000 0.00000000 0.00000000 1,000.00000000 A-M 12635QBJ8 1,000.00000000 0.00000000 3.32000000 0.00000000 0.00000000 1,000.00000000 B 12635QBK5 1,000.00000000 0.00000000 3.63395308 0.00000000 0.00000000 1,000.00000000 C 12635QBL3 1,000.00000000 0.00000000 3.72666148 0.00000000 0.00000000 1,000.00000000 D 12635QAL4 1,000.00000000 0.00000000 2.89332819 0.00000000 0.00000000 1,000.00000000 E 12635QAN0 1,000.00000000 0.00000000 2.70833327 0.00000000 0.00000000 1,000.00000000 F 12635QAQ3 1,000.00000000 0.00000000 2.70833315 0.00000000 0.00000000 1,000.00000000 G 12635QAS9 1,000.00000000 0.00000000 2.70833333 0.00000000 0.00000000 1,000.00000000 H 12635QAU4 1,000.00000000 0.00000000 2.70371141 0.00000000 0.00000000 1,000.00000000 V 12635QAW0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12635QBA7 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12635QAY6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 12635QBH2 987.39909821 0.95226287 0.00000000 986.63398074 X-B 12635QAA8 1,000.00000000 0.05187191 0.00000000 1,000.00000000 X-C 12635QAC4 1,000.00000000 0.83333327 0.00000000 1,000.00000000 X-D 12635QAE0 1,000.00000000 1.01832820 0.00000000 1,000.00000000 X-E 12635QAG5 1,000.00000000 1.01832832 0.00000000 1,000.00000000 X-F 12635QAJ9 1,000.00000000 1.01832827 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 922,724,936.33 922,728,163.87 539,943.40 0.00 0.00 0.00 922,184,992.93 922,184,992.93 539,943.40 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 39,212.82 0.00 39,212.82 0.00 0.00 0.00 39,212.82 0.00 A-2 06/01/2017 - 06/30/2017 30 134,384.05 0.00 134,384.05 0.00 0.00 0.00 134,384.05 0.00 A-SB 06/01/2017 - 06/30/2017 30 177,416.48 0.00 177,416.48 0.00 0.00 0.00 177,416.48 0.00 A-3 06/01/2017 - 06/30/2017 30 558,166.67 0.00 558,166.67 0.00 0.00 0.00 558,166.67 0.00 A-4 06/01/2017 - 06/30/2017 30 837,728.15 0.00 837,728.15 0.00 0.00 0.00 837,728.15 0.00 X-A 06/01/2017 - 06/30/2017 30 672,011.91 0.00 672,011.91 0.00 0.00 0.00 672,011.91 0.00 X-B 06/01/2017 - 06/30/2017 30 5,074.11 0.00 5,074.11 0.00 0.00 0.00 5,074.11 0.00 X-C 06/01/2017 - 06/30/2017 30 42,698.33 0.00 42,698.33 0.00 0.00 0.00 42,698.33 0.00 X-D 06/01/2017 - 06/30/2017 30 34,390.98 0.00 34,390.98 0.00 0.00 0.00 34,390.98 0.00 X-E 06/01/2017 - 06/30/2017 30 14,230.12 0.00 14,230.12 0.00 0.00 0.00 14,230.12 0.00 X-F 06/01/2017 - 06/30/2017 30 29,646.99 0.00 29,646.99 0.00 0.00 0.00 29,646.99 0.00 A-M 06/01/2017 - 06/30/2017 30 177,845.76 0.00 177,845.76 0.00 0.00 0.00 177,845.76 0.00 B 06/01/2017 - 06/30/2017 30 198,893.52 0.00 198,893.52 0.00 0.00 0.00 198,893.52 0.00 C 06/01/2017 - 06/30/2017 30 160,574.39 0.00 160,574.39 0.00 0.00 0.00 160,574.39 0.00 D 06/01/2017 - 06/30/2017 30 148,248.35 0.00 148,248.35 0.00 0.00 0.00 148,248.35 0.00 E 06/01/2017 - 06/30/2017 30 66,232.29 0.00 66,232.29 0.00 0.00 0.00 66,232.29 0.00 F 06/01/2017 - 06/30/2017 30 25,233.54 0.00 25,233.54 0.00 0.00 0.00 25,233.54 0.00 G 06/01/2017 - 06/30/2017 30 37,846.25 0.00 37,846.25 0.00 0.00 0.00 37,846.25 0.00 H 06/01/2017 - 06/30/2017 30 78,848.77 0.00 78,848.77 0.00 0.00 134.56 78,714.21 8,436.75 Totals 3,438,683.48 0.00 3,438,683.48 0.00 0.00 134.56 3,438,548.92 8,436.75 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 3,978,492.32 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected None Controlling Class Information Total Controlling Class: H Effective as of: 10/29/15 Controlling Class Representative: RREF II-SG CMBS AIV, LP Effective as of: 10/29/15 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 3,451,627.61 Master Servicing Fee - Midland Loan Services 7,066.43 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,690.90 Deferred Interest 0.00 CREFC Royalty License Fee 384.47 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,802.31 Net Prepayment Interest Shortfall 0.00 Total Fees 12,944.11 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 6.15 ASER Amount 0.00 Total Interest Collected 3,451,627.61 Special Servicing Fee 128.41 Principal: Rating Agency Expenses 0.00 Scheduled Principal 539,943.40 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses 134.56 Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 539,943.40 Payments to Certificateholders & Others: Other: Interest Distribution 3,438,548.92 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 539,943.40 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,978,492.32 Total Funds Collected 3,991,571.01 Total Funds Distributed 3,991,570.99 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. Bal. (2) Avg DSCR (1) Props Balance Agg. Bal. (2) Avg DSCR (1) 7,499,999 or less 28 116,599,830.53 12.64 98 4.5886 1.873335 Alabama 1 2,483,157.27 0.27 39 4.7600 1.730000 Arizona 7 32,456,190.10 3.52 98 4.6102 2.022603 7,500,000 to 14,999,999 18 197,759,014.99 21.44 94 4.6010 1.724031 California 9 92,699,224.33 10.05 98 4.7440 2.284595 15,000,000 to 24,999,999 9 167,188,969.45 18.13 93 4.5498 1.904645 Colorado 2 19,250,000.00 2.09 53 4.3418 2.076623 25,000,000 to 49,999,999 7 244,564,895.07 26.52 87 4.5248 1.871377 Florida 11 115,142,500.00 12.49 98 4.5769 2.040053 50,000,000 or greater 3 196,072,282.89 21.26 98 4.2194 2.399287 Georgia 4 50,728,719.11 5.50 42 4.7911 1.717697 Illinois 8 51,768,949.43 5.61 98 4.4510 1.552993 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 Indiana 1 4,084,040.61 0.44 98 4.7000 1.270000 Iowa 3 22,856,780.98 2.48 97 4.3326 1.516875 Kansas 2 9,862,500.00 1.07 98 4.5400 1.330000 Kentucky 1 3,968,182.70 0.43 39 4.7600 1.730000 Louisiana 1 2,921,361.50 0.32 39 4.7600 1.730000 Massachusetts 3 15,500,000.00 1.68 98 4.9030 1.260000 Michigan 2 8,242,000.00 0.89 97 4.5101 1.920126 Missouri 1 4,335,360.91 0.47 96 4.3300 1.530000 Nevada 1 27,000,000.00 2.93 97 4.5900 1.920000 New York 5 89,137,308.49 9.67 98 3.8225 2.709206 North Carolina 4 38,332,274.32 4.16 98 4.4648 2.395376 Ohio 2 7,709,426.38 0.84 98 4.7321 2.165024 Oklahoma 2 12,634,098.90 1.37 97 4.5236 1.441486 Oregon 1 31,532,739.71 3.42 97 4.5900 1.710000 See footnotes on last page of this section. Pennsylvania 4 35,146,649.57 3.81 98 4.7367 1.197377 South Carolina 3 9,541,928.39 1.03 78 4.6644 1.838960 Tennessee 1 9,945,522.83 1.08 97 4.6000 1.800000 Texas 12 124,079,946.37 13.45 98 4.3851 1.980479 Utah 1 1,365,732.71 0.15 99 5.1100 1.910000 Virginia 2 43,126,392.78 4.68 99 4.5640 1.789331 Washington 1 12,334,005.53 1.34 98 4.6000 0.730000 Washington, DC 1 44,000,000.00 4.77 98 4.3400 2.020000 Totals 96 922,184,992.93 100.00 93 4.4888 1.958301 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Agg. Bal. (2) Avg DSCR (1) 1.39 or less 14 119,066,239.52 12.91 98 4.6734 1.171235 Industrial 7 35,362,500.00 3.83 98 4.6369 1.469555 1.40 to 1.44 1 6,500,000.00 0.70 98 4.7500 1.400000 Lodging 14 125,526,713.71 13.61 90 4.5305 2.132662 1.45 to 1.54 5 85,291,762.51 9.25 97 4.5358 1.511554 Mixed Use 1 10,000,000.00 1.08 99 4.7700 1.160000 1.55 to 1.99 22 336,425,607.45 36.48 85 4.5496 1.757700 Mobile Home Park 4 29,268,766.32 3.17 98 4.6639 1.210517 2.00 to 2.49 15 241,102,512.74 26.14 98 4.5716 2.218771 Multi-Family 29 338,441,708.95 36.70 88 4.5969 1.929579 2.50 to 2.99 5 30,933,998.75 3.35 99 4.6718 2.734883 Office 7 167,489,243.23 18.16 98 4.1411 2.464150 3.00 or greater 3 102,864,871.96 11.15 98 3.7719 3.087063 Other 2 10,558,760.12 1.14 98 4.7300 1.990000 Retail 24 179,350,848.04 19.45 98 4.4497 1.694363 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 Self Storage 8 26,186,452.56 2.84 98 4.7833 1.853859 Totals 96 922,184,992.93 100.00 93 4.4888 1.958301 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.2499 or less 6 188,710,204.85 20.46 98 3.9676 2.532070 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500 to 4.4999 15 212,784,707.69 23.07 94 4.3537 1.824870 13 months to 24 months 65 922,184,992.93 100.00 93 4.4888 1.958301 4.5000 to 4.7499 29 295,504,411.87 32.04 98 4.6293 1.778561 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500 or greater 15 225,185,668.52 24.42 82 4.8689 1.839420 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 3 74,162,296.94 8.04 38 4.7134 1.726405 61 months or greater 62 848,022,695.99 91.96 98 4.4692 1.978581 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 8 192,319,000.00 20.85 98 4.3142 2.672602 Underwriter's Information 7 104,991,319.61 11.39 97 4.4950 1.886168 60 months or less 0 0.00 0.00 0 0.0000 0.000000 12 months or less 58 817,193,673.32 88.61 93 4.4880 1.967568 61 months or greater 57 729,865,992.93 79.15 92 4.5348 1.770083 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 65 922,184,992.93 100.00 93 4.4888 1.958301 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30310138 01A1-C2 OF New York NY 207,678.33 0.00 3.560% N/A 9/6/25 N 70,000,000.00 70,000,000.00 7/6/17 30310133 02A1 MF Various CA 267,475.00 0.00 4.938% N/A 9/6/25 N 65,000,000.00 65,000,000.00 7/6/17 30310170 3 MF Various TX 214,591.21 93,857.43 4.210% N/A 9/6/25 N 61,166,140.32 61,072,282.89 7/6/17 30310164 4 MF Various GA 179,844.85 49,142.37 4.810% N/A 9/6/20 N 44,867,738.24 44,818,595.87 7/6/17 30310171 5 MF Washington DC 159,133.33 0.00 4.340% N/A 9/6/25 N 44,000,000.00 44,000,000.00 7/6/17 30310172 6 RT Various Various 133,895.78 56,315.27 4.330% N/A 7/6/25 N 37,107,374.76 37,051,059.49 7/6/17 30310139 7 OF Tampa FL 130,054.69 0.00 4.650% N/A 10/1/25 N 33,562,500.00 33,562,500.00 7/1/17 30310173 8 LO Portland OR 120,787.26 45,627.99 4.590% N/A 8/6/25 N 31,578,367.70 31,532,739.71 7/6/17 30310136 9 OF Henderson NV 103,275.00 0.00 4.590% N/A 8/6/25 N 27,000,000.00 27,000,000.00 7/6/17 30310174 10 OF Austin TX 95,760.00 0.00 4.320% N/A 9/6/25 N 26,600,000.00 26,600,000.00 7/6/17 30310175 11 MF Richmond VA 91,233.33 0.00 4.760% N/A 10/6/25 N 23,000,000.00 23,000,000.00 7/6/17 30310176 12 MF Orlando FL 82,403.75 0.00 4.610% N/A 9/6/25 N 21,450,000.00 21,450,000.00 7/6/17 30310140 13 RT Yorktown VA 72,893.67 28,539.83 4.340% N/A 9/1/25 N 20,154,932.61 20,126,392.78 7/1/17 30310177 14 LO Ocala FL 66,658.33 0.00 4.210% N/A 8/6/25 N 19,000,000.00 19,000,000.00 7/6/17 30310178 15 LO Charlotte NC 68,000.53 26,121.37 4.535% N/A 9/6/25 N 17,993,523.73 17,967,402.36 7/6/17 30310134 16 MH Various PA 68,790.03 24,559.17 4.723% N/A 9/6/25 N 17,476,032.41 17,451,473.24 7/6/17 30310165 17 RT Los Angeles CA 61,013.33 0.00 4.160% N/A 9/6/25 N 17,600,000.00 17,600,000.00 7/6/17 30310179 18 LO Various Various 59,954.96 20,993.83 4.760% N/A 10/6/20 N 15,114,694.90 15,093,701.07 7/6/17 30296064 19 IN Various MA 63,330.42 0.00 4.903% N/A 9/6/25 N 15,500,000.00 15,500,000.00 7/6/17 30310166 20 MF Orlando FL 56,733.33 0.00 4.600% N/A 9/6/25 N 14,800,000.00 14,800,000.00 7/6/17 30310141 21 MF Houston TX 57,275.00 0.00 4.740% N/A 10/1/25 N 14,500,000.00 14,500,000.00 7/1/17 30310142 22 LO Greenville NC 49,064.12 21,199.59 4.240% N/A 9/1/25 N 13,886,071.55 13,864,871.96 7/1/17 30310167 23 MF Glendale CO 51,775.00 0.00 4.360% N/A 8/6/20 N 14,250,000.00 14,250,000.00 7/6/17 30310180 24 RT Austin TX 53,625.00 0.00 4.950% N/A 9/6/25 N 13,000,000.00 13,000,000.00 7/6/17 30296008 25 LO Kennewick WA 47,348.33 17,731.87 4.600% N/A 9/6/25 N 12,351,737.40 12,334,005.53 7/6/17 30295934 26 RT Hoffman Estates IL 39,580.48 16,306.44 4.370% N/A 8/6/25 N 10,868,781.64 10,852,475.20 7/6/17 30310143 27 RT Jacksonville FL 40,976.25 0.00 4.460% 10/1/25 10/1/30 N 11,025,000.00 11,025,000.00 7/1/17 30310144 28 98 Various Various 41,677.62 14,842.44 4.730% N/A 9/1/25 N 10,573,602.56 10,558,760.12 7/1/17 30310168 29 LO Nashville TN 38,179.58 14,366.47 4.600% N/A 8/6/25 N 9,959,889.30 9,945,522.83 7/6/17 30310181 30 RT Glendale AZ 37,145.00 0.00 4.370% N/A 8/6/25 N 10,200,000.00 10,200,000.00 7/6/17 30310182 31 MU Philadelphia PA 39,750.00 0.00 4.770% N/A 10/6/25 N 10,000,000.00 10,000,000.00 7/6/17 30310145 32 IN Lenexa KS 37,313.12 0.00 4.540% N/A 9/1/25 N 9,862,500.00 9,862,500.00 7/1/17 30310146 33 RT Rockford IL 35,122.50 0.00 4.460% 10/1/25 10/1/30 N 9,450,000.00 9,450,000.00 7/1/17 30310183 34 RT South Elgin IL 35,463.75 0.00 4.729% N/A 9/6/25 N 9,000,000.00 9,000,000.00 7/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30295940 35 SS Fort Myers FL 36,271.17 0.00 5.043% N/A 9/6/25 N 8,630,000.00 8,630,000.00 7/6/17 30310147 36 MF Lancaster NY 31,011.04 10,817.24 4.770% N/A 10/1/25 N 7,801,520.26 7,790,703.02 7/1/17 30310135 37 MH York PA 30,332.76 10,829.29 4.723% N/A 9/6/25 N 7,706,005.62 7,695,176.33 7/6/17 30310148 38 MF Tulsa OK 27,297.40 9,958.02 4.680% N/A 8/1/25 N 6,999,332.84 6,989,374.82 7/1/17 30310169 39 RT Peoria IL 25,344.78 0.00 4.240% N/A 9/6/25 N 7,173,050.00 7,173,050.00 7/6/17 30310149 40 MF Cottonwood AZ 24,935.18 0.00 4.590% N/A 9/1/25 N 6,519,000.00 6,519,000.00 7/1/17 30295864 41 RT Various NC 25,729.17 0.00 4.750% N/A 9/6/25 N 6,500,000.00 6,500,000.00 6/6/17 30310150 42 RT Ontario CA 23,244.13 8,504.40 4.660% N/A 9/1/25 N 5,985,611.99 5,977,107.59 7/1/17 30296079 43 IN Clive IA 21,700.00 0.00 4.340% N/A 9/6/25 N 6,000,000.00 6,000,000.00 7/6/17 30310184 44 LO Page AZ 24,526.34 10,861.74 5.075% N/A 10/6/25 N 5,799,331.99 5,788,470.25 7/6/17 30310151 45 SS Tucson AZ 21,583.99 8,114.73 4.590% N/A 9/1/25 N 5,642,872.20 5,634,757.47 7/1/17 30310152 46 MF Kalamazoo MI 19,240.00 0.00 4.440% N/A 8/1/25 N 5,200,000.00 5,200,000.00 7/1/17 30310137 47 MF Houston TX 18,236.52 10,049.34 4.450% N/A 9/6/25 N 4,917,712.81 4,907,663.47 7/6/17 30310185 48 RT Denver CO 17,875.00 0.00 4.290% N/A 8/6/25 N 5,000,000.00 5,000,000.00 7/6/17 30310186 49 MH Sonora CA 14,793.27 6,238.77 4.300% N/A 9/6/25 N 4,128,355.52 4,122,116.75 7/6/17 30310153 50 RT Aurora IN 16,027.47 8,080.45 4.700% N/A 9/1/25 N 4,092,121.06 4,084,040.61 7/1/17 30310187 51 IN Houston TX 14,300.00 0.00 4.290% N/A 9/6/25 N 4,000,000.00 4,000,000.00 7/6/17 30310154 52 RT Orangeburg SC 14,313.33 0.00 4.520% N/A 10/1/25 N 3,800,000.00 3,800,000.00 7/1/17 30310188 53 OF Corning NY 15,597.01 4,856.87 5.070% N/A 10/6/25 N 3,691,600.10 3,686,743.23 7/6/17 30310155 54 RT Brunswick GA 13,329.17 0.00 4.570% N/A 10/1/25 N 3,500,000.00 3,500,000.00 7/1/17 30310156 55 SS Tucson AZ 13,024.82 4,896.82 4.590% N/A 9/1/25 N 3,405,181.55 3,400,284.73 7/1/17 30310157 56 OF Lake City FL 13,639.38 0.00 4.710% N/A 9/1/25 N 3,475,000.00 3,475,000.00 7/1/17 30310189 57 SS Bonita Springs FL 12,426.67 0.00 4.660% N/A 10/6/25 N 3,200,000.00 3,200,000.00 7/6/17 8 30310158 58 OF Greece NY 12,000.62 0.00 4.550% N/A 8/1/25 N 3,165,000.00 3,165,000.00 7/1/17 30310159 59 SS Lansing MI 11,737.05 0.00 4.630% N/A 7/1/25 N 3,042,000.00 3,042,000.00 7/1/17 30310190 60 RT Chicago IL 10,272.41 3,583.21 4.770% N/A 10/6/25 N 2,584,253.55 2,580,670.34 7/6/17 30310191 61 MF Lake Bluff IL 9,465.83 3,419.87 4.540% N/A 9/6/25 N 2,501,980.25 2,498,560.38 7/6/17 30310160 62 RT North Charleston SC 9,656.66 3,399.60 4.760% N/A 9/1/25 N 2,434,451.63 2,431,052.03 7/1/17 30310161 63 MF Columbus OH 6,508.91 2,296.75 4.740% N/A 10/1/25 N 1,647,825.25 1,645,528.50 7/1/17 30310162 64 SS Saint George UT 5,823.35 1,786.55 5.110% N/A 10/1/25 N 1,367,519.26 1,365,732.71 7/1/17 30310163 65 SS Tucson AZ 3,581.30 2,645.68 4.690% N/A 9/1/25 N 916,323.33 913,677.65 7/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,451,627.61 539,943.40 922,724,936.33 922,184,992.93 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30310138 01A1-C2 Office New York NY 70,000,000.00 82,853,273.16 20,923,469.19 1/1/17 3/31/17 30310133 02A1 Multi-Family Various CA 65,000,000.00 7,941,540.00 0.00 30310170 3 Multi-Family Various TX 61,072,282.89 6,297,820.76 7,069,965.01 1/1/17 3/31/17 30310164 4 Multi-Family Various GA 44,818,595.87 3,818,847.02 0.00 30310171 5 Multi-Family Washington DC 44,000,000.00 3,957,945.28 0.00 30310172 6 Retail Various Various 37,051,059.49 3,713,184.36 3,858,452.80 30310139 7 Office Tampa FL 33,562,500.00 3,279,621.52 0.00 30310173 8 Lodging Portland OR 31,532,739.71 3,903,103.49 0.00 30310136 9 Office Henderson NV 27,000,000.00 2,526,095.00 0.00 30310174 10 Office Austin TX 26,600,000.00 3,190,097.87 0.00 30310175 11 Multi-Family Richmond VA 23,000,000.00 2,092,575.41 0.00 30310176 12 Multi-Family Orlando FL 21,450,000.00 1,617,985.39 0.00 30310140 13 Retail Yorktown VA 20,126,392.78 1,855,346.00 0.00 30310177 14 Lodging Ocala FL 19,000,000.00 3,692,630.70 0.00 30310178 15 Lodging Charlotte NC 17,967,402.36 2,690,333.43 0.00 30310134 16 Mobile Home Park Various PA 17,451,473.24 1,370,954.00 0.00 30310165 17 Retail Los Angeles CA 17,600,000.00 1,707,590.08 0.00 30310179 18 Lodging Various Various 15,093,701.07 1,915,903.15 0.00 30296064 19 Industrial Various MA 15,500,000.00 1,467,160.58 0.00 30310166 20 Multi-Family Orlando FL 14,800,000.00 1,155,864.75 0.00 30310141 21 Multi-Family Houston TX 14,500,000.00 2,164,614.60 0.00 30310142 22 Lodging Greenville NC 13,864,871.96 2,738,900.00 3,025,168.17 4/1/16 3/31/17 30310167 23 Multi-Family Glendale CO 14,250,000.00 1,239,966.16 0.00 30310180 24 Retail Austin TX 13,000,000.00 1,058,192.42 0.00 30296008 25 Lodging Kennewick WA 12,334,005.53 956,981.78 736,624.05 1/1/17 3/31/17 30295934 26 Retail Hoffman Estates IL 10,852,475.20 863,485.39 0.00 30310143 27 Retail Jacksonville FL 11,025,000.00 859,500.00 0.00 30310144 28 Other Various Various 10,558,760.12 0.00 0.00 30310168 29 Lodging Nashville TN 9,945,522.83 1,447,180.40 0.00 30310181 30 Retail Glendale AZ 10,200,000.00 844,406.36 0.00 30310182 31 Mixed Use Philadelphia PA 10,000,000.00 568,323.53 0.00 30310145 32 Industrial Lenexa KS 9,862,500.00 608,913.45 0.00 30310146 33 Retail Rockford IL 9,450,000.00 912,695.00 0.00 30310183 34 Retail South Elgin IL 9,000,000.00 616,124.72 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30295940 35 Self Storage Fort Myers FL 8,630,000.00 788,187.71 0.00 30310147 36 Multi-Family Lancaster NY 7,790,703.02 778,951.00 0.00 30310135 37 Mobile Home Park York PA 7,695,176.33 619,785.00 0.00 30310148 38 Multi-Family Tulsa OK 6,989,374.82 686,621.54 0.00 30310169 39 Retail Peoria IL 7,173,050.00 775,871.86 0.00 30310149 40 Multi-Family Cottonwood AZ 6,519,000.00 382,027.59 0.00 30295864 41 Retail Various NC 6,500,000.00 656,603.42 0.00 30310150 42 Retail Ontario CA 5,977,107.59 511,266.00 187,923.15 1/1/17 3/31/17 30296079 43 Industrial Clive IA 6,000,000.00 609,029.35 0.00 30310184 44 Lodging Page AZ 5,788,470.25 1,185,596.72 0.00 30310151 45 Self Storage Tucson AZ 5,634,757.47 685,449.49 0.00 30310152 46 Multi-Family Kalamazoo MI 5,200,000.00 480,184.48 0.00 30310137 47 Multi-Family Houston TX 4,907,663.47 398,009.00 0.00 30310185 48 Retail Denver CO 5,000,000.00 605,940.32 0.00 30310186 49 Mobile Home Park Sonora CA 4,122,116.75 308,937.27 0.00 30310153 50 Retail Aurora IN 4,084,040.61 370,629.00 0.00 30310187 51 Industrial Houston TX 4,000,000.00 528,105.15 0.00 30310154 52 Retail Orangeburg SC 3,800,000.00 428,428.00 0.00 30310188 53 Office Corning NY 3,686,743.23 318,952.14 0.00 30310155 54 Retail Brunswick GA 3,500,000.00 432,076.07 0.00 30310156 55 Self Storage Tucson AZ 3,400,284.73 358,757.00 0.00 30310157 56 Office Lake City FL 3,475,000.00 390,212.40 0.00 30310189 57 Self Storage Bonita Springs FL 3,200,000.00 318,447.73 0.00 30310158 58 Office Greece NY 3,165,000.00 336,015.08 0.00 30310159 59 Self Storage Lansing MI 3,042,000.00 302,402.88 0.00 30310190 60 Retail Chicago IL 2,580,670.34 207,061.48 0.00 30310191 61 Multi-Family Lake Bluff IL 2,498,560.38 289,249.46 0.00 30310160 62 Retail North Charleston SC 2,431,052.03 307,828.63 0.00 30310161 63 Multi-Family Columbus OH 1,645,528.50 276,761.12 320,676.00 1/1/17 3/31/17 30310162 64 Self Storage Saint George UT 1,365,732.71 179,282.85 0.00 30310163 65 Self Storage Tucson AZ 913,677.65 155,082.00 0.00 Total 922,184,992.93 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/12/17 0 0 0 0 0 0 0 0 4.488809% 93 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.471800% 6/12/17 0 0 0 0 0 0 0 0 4.488828% 94 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.471994% 5/12/17 0 0 0 0 0 0 0 0 4.488843% 95 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472009% 4/12/17 0 0 0 0 0 0 0 0 4.488862% 96 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472028% 3/10/17 0 0 0 0 0 0 0 0 4.488877% 97 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472044% 2/10/17 0 0 0 0 0 0 0 0 4.488881% 98 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472047% 1/12/17 1 0 0 0 0 0 0 0 4.488882% 99 $3,200,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472048% 12/12/16 0 0 0 0 0 1 0 0 4.488883% 100 $0.00 $0.00 $0.00 $0.00 $0.00 $3,200,000.00 $0.00 $0.00 4.472048% 11/14/16 0 0 0 0 0 0 0 0 4.488884% 101 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472050% 10/13/16 0 0 0 0 0 0 0 0 4.488885% 102 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472050% 9/12/16 0 0 0 0 0 0 0 0 4.488887% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472052% 8/12/16 0 0 0 0 0 0 0 0 4.488891% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.472056% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30295864 41 0 6/6/17 25,702.09 25,702.09 B 6,500,000.00 0.00 Totals 1 25,702.09 25,702.09 6,500,000.00 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 25,702.09 25,702.09 6,500,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current on P&I Period and Servicing Interest Advances Advances Advances Advances Paid Totals 25,702.09 25,702.09 0.00 6.15 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate 30310189 57 3,200,000.00 3,200,000.00 4.6600% 4.6600% 11/18/16 Please refer to Servicer Reports for modification comments Totals 3,200,000.00 3,200,000.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 57 3,200,000.00 3,200,000.00 0.00 0.00 128.41 0.00 0.00 0.00 0.00 0.00 60 2,650,000.00 2,580,670.34 0.00 0.00 0.00 0.00 0.00 0.00 6.15 0.00 Totals 5,850,000.00 5,780,670.34 0.00 0.00 128.41 0.00 0.00 0.00 6.15 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 134.56 Total Interest Shortfall Allocated to Trust 134.56 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
